Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claims 1, 2, 8, 9 and 23 are currently amended.  Claims 3, 4 and 17 have been cancelled.  Claims 5-7, 10-16, 18-22, 24-41 were previously presented.  Claims 1, 5-16 and 18-41 are drawn to an apparatus.  Claim 2 is directed to a method.  Claims 1, 2, 5-16 and 18-41 are pending and have been fully considered.  
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies or clarifies one or more of the previous Office action’s (OA) (i.e, 03/29/2021) objections and 35 USC §112 and §103 rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent objections/rejections.  However, Examiner maintains one or more of the previous 35 USC §112 rejections that were apparently not addressed.
Response to Amendment
In their reply dated June 21, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office Action (OA), and/or to clarify the claim language, and/or to potentially advance prosecution.  

Claim Objections
Claims 11, 12, 27, 28, 30 and 31 are objected to because of the following informalities: 
Claim 11 states “wherein the processor is further configured to execute allowing a user to select and drag the venous portion upwardly.”  Since claims 8 and 9 were adjusted to remove ‘execute’ and change ‘allowing’ to ‘allow,’ other claims with similar language should also be corrected for consistency.  This also applies to claims 12, 27, 28, 30 and 31.  
For all claims where a processor is recited, the use of ‘programmed’ rather than ‘configured’ might further clarify the language, although Examiner did not include a related claim objection.  For example, the language above could read ‘wherein the processor is further programmed toallow a user to select and drag the venous portion upwardly.’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-16, 18-22 and 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Alternatively or in addition, claims 1, 2, 5-16, 18-22 and 23-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements and/or essential steps, such omission amounting to a gap between the necessary structural connections, essential elements or essential steps.  See MPEP § 2172.01.
With respect to independent claim 1 the boundaries of some functional language remains unclear.  For example, the claim recites “a display comprising a graphical user interface configured to depict a . . . . a blood flow rate area corresponding to blood flow rate of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus.”  Since the claims do not recite a structure associated with measuring blood flow rate, or mention measuring or monitoring a blood flow rate, it is unclear how the display can depict a blood flow rate area or blood flow rate value.  Thus, these claims do provide a discernible boundary regarding what provides the functional characteristic, since it does not appear that the recited functional characteristic clearly follows from the structure recited in the claim.  As such, it is unclear whether the claim requires some other structure, such as fluid flow or blood flow rate sensors, that would provide or assist in providing the functional characteristic.  
Although claim 2 is a method claim, it appears one would need a blood flow rate sensor before displaying a blood flow rate area on a graphical user interface.
With respect to claim 23, which recites “a blood treatment graphical element corresponding to one or more blood treatment processes of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus, and a patient graphical element  it is unclear what structure is associated with the one or more blood treatment processes if the specific processes are not specified.
Regarding claims 1 and 2, Examiner notes that ‘one or more blood flow rate sensors’ was added to claim 1 in a proposed amendment for the May 26, 2021 interview.  A related June 2, 2021 Interview Summary is on file.  This language was added to claim 23, but the previously noted issues with claim 1, 2 and 23 were similar.  However, the noted amendment was not included in Applicant’s response.
Claims 5-16, 18-22 and 24-41 depend on claims 1 and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US20120138533) (of record) in view of Schaefer et al. (WO2015153253) (equivalent US20170147166 publication is referenced below).
Regarding claims 1, 2, 5, 6 and 23-25, Curtis et al. (Curtis) discloses an extracorporeal blood treatment system (Abstract) comprising: 
an extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment ([0054], [0056]; Figure (Fig.) 2), the extracorporeal blood treatment apparatus comprising: 
one or more pumps ([0054]), 
a venous blood circuit ([0116], Figs. 16-18), 
an arterial blood circuit ([0116], Figs. 16-18), and 
[[one]]two or more blood circuit pressure sensors ([0054]) to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit ([0117]); 

a processor operatively coupled to the display and the extracorporeal blood treatment apparatus ([0075], Fig. 4), wherein the processor is configured to: 
	display the blood flow rate area on the graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element ([0065], [0117], Fig. 20, where a graphical element is interpreted as a diagrammatic or display element), 
	allow a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus ([0050], [0051], Fig. 20; impliedly one can allow a user to adjust the graphical element, where one can interpret changing from ‘-’ to ‘+’ and vice-versa as moving the blood flow rate adjustment element;), 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit of the extracorporeal blood treatment using the [[one]]two or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus ([0094], [0118]), and 
	display the blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate adjustment graphical element being moved to adjust the blood 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment (Fig. 20), and 
an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment (Fig. 20).
Therefore, Curtis discloses the claimed invention, except
i)	wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate adjustment graphical element being moved to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus,
ii)	the venous portion also comprises:
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
the arterial portion also comprises: 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment.
Regarding item i), Schaefer et al. (Schaefer) discloses extracorporeal blood treatment systems and methods to display graphical user interfaces displaying a plurality of fluids areas, each including a flow rate, and displaying adjustment notifications proximate one or more fluid Id.).  
If one views the ‘+’ and ‘-’ as not equivalent to moving the blood flow rate adjustment graphical element, then Schaefer discloses that the flow rate adjustment area 246 may include a rotary portion 248 that may be used to adjust the flow rate ([0077]).  For example, an operator may select an outer smaller circle 250 of the rotary portion 248 and drag, or move, the outer smaller circle 250 around a central, inner circle 252 of the rotary portion 248 similar to a crank or a dial (Id.).  Also, a scrollable wheel may be provided by an exemplary flow rate adjustment area (Id.)
Schaefer further teaches that when one or more flow rates are being adjusted in a fluids region of the exemplary graphical user interfaces, one or more portions of the graphical user interface within the fluids region such as, e.g., one or more elements of a fluid circuit, may be graphically modified or emphasized ([0089], [0091], [0097]).
Regarding item ii), displaying previously-monitored venous and arterial blood circuit pressure values is merely a matter of displaying historical information to compare with present data for any desired reason.  Curtis states that one can measure a patient status, including pulse, blood pressure and temperature, prior to dialysis treatment, to get a sense of how the treatment may impact such parameters ([0066]).
Thus, when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to use convenient, intuitive and readily accessible methods to interact with and depict important information during blood treatment, as suggested by Schaefer, such as to adjust and display the blood flow rate, by allowing users to move the blood flow rate 
Also, it would have been obvious to include a graphical representation of previously-monitored arterial and venous blood circuit pressure values of the extracorporeal blood treatment as a means of visually comparing historical data to present values to assess the trajectory and potential effectiveness of the treatment.  
Moreover, it would have been obvious to configure the display to adjust and expand the graphical elements and graphical representations, and allow users to readily access and manipulate certain configurations, in any desired manner and combination, as a convenience to the user and as an accessible design choice for those authorized to adjust certain treatment parameters. 
Additionally, it would have been obvious to concomitantly display all numbers, including blood flow rate and blood circuit pressures, in one or more traditional graph formats well known in the art, for alternate visual review and interpretation of the numbers, and to accommodate users with such a preference.
The features of one or more dependent claims are drawn to various aspects of the graphical element and other features that a user can manipulate which appear to variations of manipulating the settings and user experiences.  Examiner views these features as minor and obvious variations on the same theme discussed above since one of ordinary skill in the art would have known how to configure the system for a multitude of adjustments by design choice).
Additional Disclosures Included: Claims 2 and 23: Claim 2 is an independent method claim and claim 23 is an independent apparatus claim. Each of these claims include many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claims 2 and 23, Curtis discloses or suggests a method for an extracorporeal blood treatment, the extracorporeal blood treatment apparatus system comprising: 
providing extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment comprising: 
[[one]]two or more pumps (claim 1 analysis), 
a venous blood circuit, 
an arterial blood circuit, and 
one or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit; 
displaying a blood flow rate area on a graphical user interface depicting a present blood flow rate value of the extracorporeal blood treatment and comprising a blood flow rate adjustment graphical element; 
allowing a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus; 
monitoring venous blood circuit pressure in the venous blood circuit of the extracorporeal blood treatment using the [[one]]two or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus and an arterial blood circuit pressure in the arterial blood circuit of the two or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus; and 
displaying a blood circuit pressure graphical element on the graphical user interface, wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate of the extracorporeal blood treatment being adjusted using the blood flow rate adjustment graphical element, 
wherein the blood circuit pressure graphical element comprises: 
a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and 
an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment (claim 1 analysis); Claim 23: An extracorporeal blood treatment system comprising: 
an extracorporeal blood treatment apparatus to perform an extracorporeal blood treatment, the extracorporeal blood treatment apparatus comprising: 
one or more pumps, 
a venous blood circuit, 
an arterial blood circuit,
one or more blood flow rate sensors (Curtis, [0054]), and 
[[one]]two or more blood circuit pressure sensors to measure venous blood circuit pressure in the venous blood circuit and the arterial blood circuit pressure in an arterial blood circuit; 
a display comprising
	a graphical user interface configured to depict a blood circuit pressure graphical element corresponding to the measured venous blood circuit pressure and arterial blood circuit pressure (claim 1 analysis), 
	a blood treatment graphical element corresponding to one or more blood treatment processes of the extracorporeal blood treatment performable using the extracorporeal blood treatment apparatus (Schaefer, [0061]-[0064], Curtis, Figs. 21-20, where elements of ongoing and post-treatment processes are shown), 
	a blood flow rate adjustment graphical element, and a patient graphical element symbolically depicting a patient undergoing the extracorporeal blood treatment using the extracorporeal blood treatment apparatus (Fig. 20, where blood flow rate is depicted); and 
a processor operatively coupled to the display and the extracorporeal blood treatment apparatus, wherein the processor is configured to: 
	monitor venous blood circuit pressure in the venous blood circuit and arterial blood circuit pressure in the arterial blood circuit using the one or more blood circuit pressure sensors of the extracorporeal blood treatment apparatus, 
	display the blood treatment graphical element and the patient graphical element on the graphical user interface, and 

a venous portion comprising: 
	a presently-monitored venous blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored venous blood circuit pressure values of the extracorporeal blood treatment, and an arterial portion comprising: 
	a presently-monitored arterial blood circuit pressure value of the extracorporeal blood treatment, and 
	a graphical representation of previously-monitored arterial blood circuit pressure values of the extracorporeal blood treatment (claim 1 analysis); Claims 5 and 24: The blood circuit pressure graphical element is displayed in proximity to the blood flow rate adjustment graphical element and moves with the blood flow rate adjustment graphical element in response to the blood flow rate being adjusted using the blood flow rate adjustment graphical element (Fig. 20); Claims 6 and 25: In the system, a graphical size of at least a portion of the blood circuit pressure graphical element is expanded in response to the blood flow rate being adjusted using the blood flow rate adjustment graphical element (this is largely functional but see claim 1 obviousness analysis); 

s 7-16, 18-22 and 26-41 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US20120138533) in view of Schaefer et al. (WO2015153253), as applied to claims 1 and 23 above, further in view of Furuhashi et al. (US20140102959) and Schaefer et al. (US20160038665)(each of record).
Regarding claims 7-16, 18-22 and 26-41, Curtis discloses the system of claim 1, except wherein the presently-monitored venous blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored venous blood circuit pressure value and a graphical representation of the presently-monitored venous blood circuit pressure value proximate the graphical representation of previously-monitored venous blood circuit pressure values, and wherein the presently-monitored arterial blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored arterial blood circuit pressure value and a graphical representation of the presently-monitored arterial blood circuit pressure value proximate the graphical representation of previously-monitored arterial blood circuit pressure values.
Curtis notes that one can use both alphanumeric and graphic representations of certain processes or features such as a start-up mode ([0083], [0087]).
Furuhashi et al. (Furuhashi) discloses a blood purification apparatus which can easily and quickly find a cause for an alarm issuing.  The blood purification apparatus that performs blood purification treatment by purifying blood of a patient which is extracorporeally circulated and that includes a display device 2 which performs a display relating to the blood purification treatment (Abstract; Fig. 4).  An alarm screen displays at least any one of a numerical value of parameters of a monitoring subject relating to the blood purification treatment and a graphic indicating development of the parameters of the monitoring subject relating to the blood 
Schaefer et al. (Schaefer) discloses extracorporeal blood treatment systems and methods to display status information for one or more fluids used in extracorporeal blood treatments. For example, a graphical user interface may include a fluids region depicting one or more fluid areas. Each fluid area may include pump and reservoir elements that depict flow rate information, reservoir volume information, and/or a notification related thereto (Abstract; Figs. 1-9).  During normal operation, the reservoir closest to needing attention may be continuously identified by a notification, or alert, to provide particular status information.  A user may be notified which of the reservoirs should be changed next, and when the reservoir change is required, and may be able to adjust the amount of time remaining, in order to maintain continuous therapy. By touching a change region, or button, an operator may have the ability to display the time until the next change is required for all reservoirs at once ([0025], [0026]).
At the time of the effective filing date of the claimed invention, a person of ordinary skill in the art would have been motivated to configure the system to include the claimed features, as a design choice, since Furuhashi teaches this as a useful feature in blood treatment.
Additional Disclosures Included: Claims 8 and 27: The venous portion of the blood circuit pressure graphical element further comprises
 a venous circuit pressure alarm limit graphical representation indicative of a venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, wherein the venous circuit pressure alarm limit graphical representation is located in relation to the presently-monitored venous blood circuit pressure value to graphically indicate a quantitative difference 
wherein the arterial portion of the blood circuit pressure graphical element further comprises an arterial circuit pressure alarm limit graphical representation indicative of a arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, wherein the arterial circuit pressure alarm limit graphical representation is located in relation to the presently-monitored arterial blood circuit pressure value to graphically indicate a quantitative difference between the presently-monitored arterial blood circuit pressure value and the arterial circuit pressure alarm limit value, 
wherein the processor is further configured to execute or the methods further comprise: 
allow a user to select the venous circuit pressure alarm limit graphical representation to adjust the venous circuit pressure alarm limit value, and 
allow a user to select the arterial circuit pressure alarm limit graphical representation to adjust the arterial circuit pressure alarm limit value (Curtis, [0013], [0053], [0062], [0078] Figs 22-24; Furuhashi, [0047]-[0051]; Schaefer, [0025], [0026], [0031] - [0033]; alternately, it would have been obvious to include appropriately configured circuit pressure alarms, and to configure the processor to control and execute the alarms accordingly, as a measure of patient safety); Claims 9 and 28: The processor is further configured to : 
allow a user to select and drag the venous circuit pressure alarm limit graphical representation upwardly to increase the venous circuit pressure alarm limit value and downwardly to decrease the venous circuit pressure alarm limit value, and 
allow a user to select and drag the arterial circuit pressure alarm limit graphical representation upwardly to increase the arterial circuit pressure alarm limit value and Claims 10 and 29: The venous circuit pressure alarm limit graphical representation is only displayed in response to the presently-monitored venous blood circuit pressure value being within a selected value of the venous circuit pressure alarm limit value, and wherein the arterial circuit pressure alarm limit graphical representation is only displayed in response to the presently-monitored arterial blood circuit pressure value being within a selected value of the arterial circuit pressure alarm limit value (as with the claim 8 analysis, it would’ve been obvious to configure appropriate alarm values and controls for safety reasons by user or designer choice); Claims 11 and 30: The venous portion of the blood circuit pressure graphical element further comprises: 
an upper venous circuit pressure alarm limit graphical representation indicative of an upper venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, and 
a lower venous circuit pressure alarm limit graphical representation indicative of a lower venous circuit pressure alarm limit value for the monitored venous blood circuit pressure, wherein the upper and lower venous circuit pressure alarm limit graphical representations are located in relation to the presently-monitored venous blood circuit pressure value to graphically indicate quantitative differences between the presently-monitored venous blood circuit pressure value and the upper and lower venous circuit pressure alarm limit values, 
wherein the processor is further configured to execute allowing a user to select and drag the venous portion upwardly to simultaneously increase both of the upper and lower venous circuit pressure alarm limit values and downwardly to simultaneously decrease both of the upper and lower venous circuit pressure alarm limit values, 

an upper arterial circuit pressure alarm limit graphical representation indicative of an upper arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, and 
a lower arterial circuit pressure alarm limit graphical representation indicative of a lower arterial circuit pressure alarm limit value for the monitored arterial blood circuit pressure, wherein the upper and lower arterial circuit pressure alarm limit graphical representations are located in relation to the presently-monitored arterial blood circuit pressure value to graphically indicate quantitative differences between the presently-monitored arterial blood circuit pressure value and the upper and lower arterial circuit pressure alarm limit values, 
wherein the processor is further configured to execute allowing a user to select and drag the arterial portion upwardly to simultaneously increase both of the upper and lower arterial circuit pressure alarm limit values and downwardly to simultaneously decrease both of the upper and lower arterial circuit pressure alarm limit values. (claims 1 and 8 analysis; Schaefer, [0025], [0026], [0031] - [0033]); Claims 12 and 31: The processor is further configured to execute allowing a user to automatically reset both of the upper and lower venous circuit pressure alarm limit values centered around the presently-monitored venous blood circuit pressure value and allowing a user to automatically reset both of the upper and lower arterial circuit pressure alarm limit values centered around the presently-monitored arterial blood circuit pressure value (Claims 7 and 8 analyses; Schaefer, [0025], [0026], [0031] - [0033]); Claims 13 and 32: The graphical representation of previously-monitored venous blood circuit pressure values comprises a venous blood circuit pressure line graph plotting the previously-monitored venous blood circuit Claims 14 and 33: The trailing time period is a non-linear time period (claim 13 analysis); Claims 15 and 34: The venous portion of the blood circuit pressure graphical element is selectable by a user to expand a graphical size of the venous portion on the graphical user interface increasing the displayable trailing time period of the venous blood circuit pressure line graph, and wherein the arterial portion of the blood circuit pressure graphical element is selectable by a user to expand a graphical size of the arterial portion on the graphical user interface increasing the displayable trailing time period of the arterial blood circuit pressure line graph (claim 13 analysis); Claims 16 and 35: In the system, expanding the graphical size of the venous portion further increases the displayable range of venous blood circuit pressure values of the venous blood circuit pressure line graph, wherein expanding the graphical size of the arterial portion further increases the displayable range of arterial blood circuit pressure values of the arterial blood circuit pressure line graph (claims 1, 7, 8 analysis, where one can readily configure system for a multitude of adjustments by design choice); Claims 18 and 37: The blood circuit pressure graphical element is only displayed on the graphical user interface in response to the patient being connected to at least one of the venous and arterial blood circuits of the extracorporeal blood treatment system (claims 1, 7, 8 analyses); Claims 19 and 38: The at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element is graphically emphasized in response to issuance of a blood circuit pressure alarm state (claims 1, 7, 8 analyses); Claims 20 and 39: In the system, a graphical size of at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element on the graphical user interface is increased in response to issuance of the blood circuit pressure alarm state (claims 1, 7, 8 analyses); Claims 21 and 40: The graphical user interface other than the at least one of the venous portion and the arterial portion of the blood circuit pressure graphical element that is graphically emphasized is graphically de-emphasized in response to issuance of the blood circuit pressure alarm state (claims 1, 7, 8 analyses); Claim 22 and 41: The display comprises a touchscreen (Curtis, [0076], [0077], [0111]); Claim 26: The presently-monitored venous blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored venous blood circuit pressure value and a graphical representation of the presently-monitored venous blood circuit pressure value proximate the graphical representation of previously-monitored venous blood circuit pressure values, and wherein the presently-monitored arterial blood circuit pressure value comprises at least one of an alphanumeric representation of the presently-monitored arterial blood circuit pressure value and a graphical representation of the presently-monitored arterial blood circuit pressure value proximate the graphical representation of previously-monitored arterial blood circuit pressure values (claim 7 analysis); and Claim 36: The graphical user interface is configured to depict a graphical representation of one or more blood lines extending from the patient graphical element to the blood treatment graphical element to indicate that the patient is connected to the extracorporeal blood treatment system for the extracorporeal blood treatment, wherein the blood circuit pressure graphical element is located along the graphical representation of the one or more blood lines (Curtis, [0116], Figs. 17, 20, 23, 26).
Response to Arguments
	Applicant’s arguments filed 06-21-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  
	With respect to Applicant’s remarks concerning the following claim 1 recitation: “allow a user to move the blood flow rate adjustment graphical element to adjust the blood flow rate of the extracorporeal blood treatment using the one or more pumps of the extracorporeal blood treatment apparatus," and “wherein the blood circuit pressure graphical element is graphically emphasized in response to the blood flow rate . . .,” Examiner has added a new reference to address these features.  Also, regarding ‘a blood treatment graphical element’ separate from ‘a blood flow rate adjustment graphical element,’ as noted in the patentability analysis, Schaefer discloses that a graphical user interface 200 may be configured for a plurality of different treatment processes ([0062]-[0064]), which could include both such features.  Also, Curtis discloses at least the blood flow rate graphical element but does also show other aspects of the dialysis or blood treatment process as graphical elements, in Figs 21-25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/